Title: James Monroe to Thomas Jefferson, 11 November 1812
From: Monroe, James
To: Jefferson, Thomas


          Dear Sir Washington novr 11th 1812 
           Mr Russell has arrived at New York & is expected here in a day or two. He made the second proposition to the British govt authorised by his instructions, which you have seen published, which was also rejected, & in terms rather acrimonious, imputing to it a character—which it did not merit. This govt has been sincerely desirous of an accomodation but it appears that the British govt will not even treat on the subject of impressment, as a condition of, or connected with measures leading to, peace. Put down our arms, and they will receive, our communications on that subject, & to pay to them the same favorable attention that they have hertofore done.
          The Massach: elections are terminating unfavorably, as will probably those of N. Hamshire.
          your friendJas Monroe
        